SMITH and McCOY, JJ.
(dissenting). W'e do not concur in the conclusión reached by our 'majority brethren. The - rule .announced in the majority opinion finds no' support in any statute. It concedes that there may be a valid sale of property from the husband to the wife without any compliance with the provisions of section' ioi, Civil Code, or with’ section's 2932-2937, Piol'itilca'l Code, and yet says:
“Where the circumstances surrounding a sale prevent there being a change of possession open and visible to the world Hie vendee must give such constructive notice provided for by statute as will tend to apprise the world of the di'ange in ownership of the property purchased.”
Just what (is meant by “oomisfrMetive notice 'provided by statute” 'is not apparent. The statute does- require immediate delivery and: continued change of possession, which' are in themselves 'substantive facts. But nowhere does the statute require or ¡provide for “constructive notice which, will tend1 to' apprise tlie world of .the di'ange in possession of the property purchased.”
We are aware that courts are not i.11 harmony as to what constitutes delivery and possession of property as between hus*317bands 'and wiivesi residing ani’di beeping property upon a common (homestead. Tbe property rights oif the wife are equal in the eyes of the law to those of the husbandf® creditors, and her property rights should: not be sacrificed through an overstrict construction of the statute. The facts stated in the majority opinion clearly ishipw a delivery perfectly valid in law. It follows that the conclusion reached by the majority opinion rests solely upon the lack of a continued’ change of possession, and upon that ground alone the wife is to be deprived of property concededly received by her in payment in good faith of an actual! indebtedness 'due to her from her husband. In Murphy v. Mulgrew, 102 Cal. 547, 36 Pac. 857, 41 Am. St. Rep. 200, quoted from in the majority opinion, the .record' conclusively shows that there had been absolutely no delivery of the property. The only evidence as to delivery was the testimony of the wife who said:
“Uipou receiving -the bill of sale I put it áway and said in substance to him ‘Yioiu take charge of this property and manage it for me’ ”
—'whereupon the court says:
“From the evidence Of the plaintiff it will be perceived' 'that no actual' .change of possession of this property took place at the time of the delivery of the bill of sale, but, on the contrary, in all its surroundings: it remained 'entirely in sratu quo.”
The court further says:
“We can hardly imagine a case where the provisions of the statute could have been more entirely disregarded.”
It was in referring to the matter of delivery that that court used the language quoted in the majority opinion., to wit:
“The fact that a vendor and vendee are husband and' wife or parent 'and child is no reason why the provisions of the statute should receive different or more liberal1 construction.”
The facts in that case differentiate it so strongly from this case that it cannot be 'deemed 'controlling. Again the California court, in George v. Pierce, 123 Cal. 172, 55 Pac. 775, 56 Pac. 53, said:
“The law tcif this question stands today exactly as it did 38 years .ago”
- — referring to .the case of Stevens v. Irwin, 15 Cal. 503, 76 Am. Dec. 500, in which the court held:
*318“The delivery must foe maidte of the property * * * Bo&seission must he canitiniudus, not taken -to be surrendered back again,' not formal1 hut substantial:.”
The crucial fact'in this case is not that there w‘as no delivery — that must he conceded — but that there was not continued change of possession. There is not a scintilla of evidence that itbie possession following a valid delivery -was taken “to he surrenldlered( back again; n'ot formal, but substantial.” The correct rule fa stated in 12 R. C. L. § 83, that:
“Chahge'of possession! is jiulst as necessary in transactions between husband and wife * * * as'between strangers-, * * * but, owing to- the situation' of the parties, a state of -facts may be sufficient’ 'change between such persons which would not be sufficient undeh ordinary circumstances/'
The “continued change' of possession” in the present case was as compifete as -was possible, so long as the husband! and wife continued! tol live- together on the common homestead. In Porter v. Bucher, 98 Cal. 454, 33 Pac. 335, the California Supreme Court said:
“It never was the diesigm of this statute to give such- extension of meaning to this phrase, ‘confihu'ed change of 'possession/ as to require, upon a penalty of the forfeiture of the goods, that this vendor should never have- any control over or use of them. This iconstnuction, if madle without exception-, would lead! to very unjust and absurd results.”
The results anlticlipated by this remark appe'ar to have been attained in the present case.
The judgment of the trial court should he affirmed